Per Curiam :
The court is of opinion that it is the duty of the electoral board of each city and county, under the provisions of section 117 of the Code (1904), to appoint the judges and clerks of election who are to hold all elections to be held in their respective election precincts for one year beginning on the first day of June following their appointment, or until their successors are appointed; that this duty is required to be performed by said boards in “the month of May in each year, and that the appointments should be made annually as contemplated by the statute; but that as the statute does not inhibit the appointment of the same man to the same position from year to year, and as it does not appear that there are any vacancies to be filled, the mandamus prayed for, if granted, would accomplish no useful or beneficial result, and hence should be refused.